       Case 1:18-cv-00854-MV-JFR Document 91 Filed 05/06/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO EX REL.                       Case No. 1:18-CV-00854-MV-JFR
HECTOR BALDERAS, ATTORNEY
GENERAL,                                          JOINT STIPULATION AND PROPOSED
           The State,                             ORDER TO EXTEND DEFENDANT
     v.                                           GOOGLE’S DEADLINE TO RESPOND
                                                  TO THE COMPLAINT BY 30 DAYS
TINY LAB PRODUCTIONS; TWITTER
INC.; MOPUB, INC.; GOOGLE, INC.;
ADMOB, INC.; AERSERV LLC; INMOBI
PTE LTD.; APPLOVIN CORPORATION; and
IRONSOURCE USA, INC.

               Defendants.


       The State of New Mexico, by Attorney General Hector Balderas (“the State”) on the one

hand and defendants Google LLC (named as Google, Inc.) and AdMob Google Inc. (named as

AdMob, Inc.) (“Google”) on the other, collectively “the Parties,” hereby stipulate as follows:

       WHEREAS, the State filed its Complaint against Google and other defendants on

September 11, 2018 (see Dkt. 1);

       WHEREAS, on April 29, 2020, the Court granted in part and denied in part the motions

to dismiss the action brought by Google and other defendants, in which order all of the claims

against some of the defendants were dismissed without prejudice and some of the claims against

Google were dismissed without prejudice (see Dkt. 87);

     WHEREAS, the Parties and the nation are currently in the midst of an unprecedented crisis

caused by COVID-19 that has significantly impacted the normal operation of counsel to the




                                               -1-
        Case 1:18-cv-00854-MV-JFR Document 91 Filed 05/06/20 Page 2 of 3




Parties and their ability to perform their functions, including Google and its counsel being

subject to strict shelter-in-place orders issued by state and local authorities;

     WHEREAS, Google needs additional time to review with its counsel its options for

proceeding in this action or attempting to resolve it; and

     WHEREAS, in light of these concerns, the Parties hereto have agreed to seek an extension

of the time provided under Fed. R. Civ. P. 12(a)(4) for Google to answer the surviving claims of

the Complaint.

       NOW, THEREFORE, IT IS HEREBY AGREED AND STIPULATED by the Parties as

follows: Google’s time under Fed. R. Civ. P. 12(a)(4) to answer the surviving claims of the

Complaint is extended by 30 days to June 12, 2020.




Dated: May 6, 2020                      Respectfully Submitted,


                                        By: /s/ Allen Carney
                                               Allen Carney

                                        Allen Carney
                                        acarney@cbplaw.com
                                        Hank Bates
                                        hbates@cbplaw.com
                                        David Slade
                                        dslade@cbplaw.com
                                        CARNEY BATES & PULLIAM, PLLC
                                        519 W. 7th St.
                                        Little Rock, AR 72201
                                        Telephone: 501.312.8500
                                        Facsimile: 501.312.8505

                                        Michael W. Sobol
                                        msobol@lchb.com
                                        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                        275 Battery Street, 29th Floor
                                        San Francisco, CA 94111-3339
                                        Telephone: 415.956.1000




                                                  -2-
      Case 1:18-cv-00854-MV-JFR Document 91 Filed 05/06/20 Page 3 of 3




                                Nicholas Diamand
                                ndiamand@lchb.com
                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                250 Hudson Street, 8th Floor
                                New York, NY 10013-1413
                                Telephone: 212.355.9500

                                Attorneys for Plaintiff



Dated: May 6, 2020              By: /s/ Anthony Weibell
                                       Anthony Weibell

                                Anthony Weibell
                                Wilson Sonsini Goodrich & Rosati
                                650 Page Mill Road
                                Palo Alto, CA 94304
                                Phone: (650) 354-4134
                                Fax: (650) 493-6811
                                aweibell@wsgr.com

                                Richard L. Alvidrez
                                Miller Stratvert P.A.
                                P.O. Box 25687
                                Albuquerque, NM 87125
                                Phone: (505) 842-1950
                                Fax: (505) 243-4408
                                ralvidrez@mstlaw.com

                                Attorneys for Defendants Google LLC (named as Google,
                                Inc.) and AdMob Google Inc. (named as AdMob, Inc.)




PURSUANT TO STIPULATION, IT IS SO ORDERED.



DATED: ______________________
                                                United States District Judge/Magistrate




                                          -3-
